                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Chelsea D. Boykin,                                     Case No. 3:18-cv-00599-TLW
                Plaintiff,
        v.

                                                                       Order
 Wells Fargo Bank N.A., Timothy J. Sloan,
 Stephen W. Sanger, Elizabeth A. Duke, and
 John D. Baker,
                Defendants.

       Plaintiff Chelsea Boykin, proceeding pro se and in forma pauperis, filed this complaint

alleging that Defendants violated several federal employment laws by terminating her without

reason while she was on short-term disability leave. ECF No. 1. The matter now comes before

the Court for review of a Report and Recommendation (R&R) filed on August 14, 2018, by

Magistrate Judge Gossett, to whom this case was assigned pursuant to the provisions of

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2), DSC. ECF No. 25. In the R&R,

the Magistrate Judge recommends summarily dismissing the individual defendants under 28

U.S.C. § 1915 because Plaintiff’s complaint fails to state a claim against those defendants. Id.

Objections to the R&R were due August 28, 2018, and Plaintiff has not filed objections. This

matter is now ripe for decision.

       In reviewing the R&R, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections . . . . The Court is not bound by the
       recommendation of the magistrate judge but, instead, retains responsibility for the
       final determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court's review of the Report

                                                1
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge's
       findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has carefully reviewed the R&R in

this case. Noting that Plaintiff filed no objections, the R&R, ECF No. 25, is hereby ACCEPTED.

Therefore, for the reasons articulated by the Magistrate Judge, Defendants Timothy J. Sloan,

Stephen W. Sanger, Elizabeth A. Duke, and John D. Baker are DISMISSED.

       IT IS SO ORDERED.
                                                            s/Terry L. Wooten
                                                           ___________________________
                                                           Terry L. Wooten
                                                           Chief United States District Judge
October 12, 2018
Columbia, South Carolina




                                               2
